DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claim 1-2, & 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-2 & 4-11, a primary reason why the claim(s) are deemed novel and non- obvious over the prior art of record to A.F Dellheim (US-2,736,058, hereinafter Dellheim) as instantly claimed is that while the prior art of Dellheim teaches an extrusion device that comprise a devices, the material is fed in at one end through a hopper and is conveyed by means of a screw conveyor and a mixing torpedo to the extrusion die. Including, that the torpedo include a plurality of circumferential necks 26 are provided at regularly spaced intervals along the torpedo. Disposed helically about the torpedo 10 is a series of rounded grooves 28 of a depth equal to the distance the necks 26 are set back from the surface of the barrel 12. The grooves 28 thus furnish continuous smooth passageways from one neck 26 to the next. The right helicoid grooves 2&8 are of opposite hand to the rotation of the screw 15 and torpedo 10. However, Dellheim Author does not show multiple vent rings that are tightly coupled to an outer circumferential surface of the gas separation portion to seal radially cuter openings of the flow channels 18 and 34.                         
ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raman et al. (US-2015/0,184,055) – teaches a thermally conductive filler composition and a resin composition comprising such filler compositions. The filler composition comprises a blend of a boron nitride, a graphite, or a combination thereof, a talc, and optionally a silane. The filler composition can further comprise other filler components including, for example, wollastonite, calcium carbonate, or a combination thereof. With ([0019]) stating that the filler composition further comprises one or more nano-scale filler such as carbon nanotubes, graphene.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715